Citation Nr: 1634133	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  12-25 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD
	
K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In July 2014, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In a December 2014 decision, the Board denied the Veteran's claim of entitlement to service connection for tinnitus and remanded his claim of entitlement to service connection for a sleep disorder for further evidentiary development.  The Veteran appealed the denial of the tinnitus claim to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 Memorandum Decision, the Court partially vacated the Board's December 2014 decision, and remanded the issue of entitlement to service connection for tinnitus for appropriate action.

The VA Appeals Management Center (AMC) continued the previous denial of the sleep disorder claim in a May 2014 supplemental statement of the case (SSOC).  In an October 2015 Board decision, the issue of entitlement to service connection for sleep disorder was again remanded for evidentiary development.  The AMC again denied the Veteran's claim in a May 2015 SSOC.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.





REMAND

As described above, the March 2016 Memorandum Decision vacated and remanded the Board's December 2014 decision with respect to the issue of entitlement to service connection for tinnitus.

In the March 2016 Memorandum Decision, the Court noted that, in the December 2014 decision, the Board found that the October 2010, January 2011, and February 2013 VA medical opinions as to the etiology of the claimed tinnitus were adequate when considered together.  However, the Court noted that the October 2010 and January 2011 VA opinions, alone, were insufficient for adjudication purposes.  With respect to the February 2013 VA medical opinion, the Court determined that the February 2013 VA examiner made a prohibited factual finding as to her October 2010 inquiry regarding the onset of the Veteran's tinnitus.  The Court stated that "[b]ecause the February 2013 examiner made a prohibited factual determination and then relied on it, in part, to form her opinion, a new examination is needed."  Accordingly, in order to comply with the Memorandum Decision, the Board finds that remand for a new VA examination is required in order to address the etiology of the Veteran's claimed tinnitus.

As to the claim of entitlement to service connection for a sleep disorder, the matter was remanded in October 2015 in order to obtain a new VA examination to address whether the Veteran has any current sleep disorder.  To this end, the Board instructed that "[t]he examiner should discuss the November 2013 VA sleep medicine consult that indicated impressions of EDS (Ehlers-Danlos syndrome) and hypersomnia."  If a sleep disorder was diagnosed, the examiner was to provide a nexus opinion.

Pursuant to the October 2015 Remand, the Veteran was afforded a VA examination in February 2016 at which time the examiner indicated only that the Veteran did not have sleep apnea.  The examiner failed to address the potential diagnoses of EDS and hypersomnia, as instructed by the Board.

Due to the deficiencies of the February 2016 VA examination, as outlined above, the AOJ did not substantially comply with the Board's prior remand directives.  Therefore, another remand is warranted to afford the Veteran with an adequate VA examination as to the claimed sleep disorder by an appropriately qualified VA examiner.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Also, upon remand, any outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of any pertinent treatment or evaluation that the Veteran may have received at any VA health care facility from April 2014.  All such available documents should be associated with the claims file.

2.  Then, schedule the Veteran for a VA audiological examination, with a medical professional of appropriate expertise, other than the examiner who provided the October 2010 VA examination and February 2013 VA opinion, to determine the etiology of his currently diagnosed tinnitus.  The claims file, including a copy of this Remand, should be made available to and reviewed by the examiner.  The examiner should obtain a complete history of the Veteran's audiological complaints.  The examiner should also elicit any details of post-service noise exposure including details of actual job duties and/or employment environment.

The examiner should then opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed tinnitus had its onset in service or is otherwise related to the Veteran's military service, to include the conceded in-service noise exposure.  If not, was it manifested within the first post service year?

In this regard, the examiner should note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the Veteran's assertions in any regard are discounted, the examiner(s) should clearly so state and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3.  Then, schedule the Veteran for a VA examination, with a medical profession of appropriate expertise, other than the examiner who provided the February 2016 VA examination, to determine the existence and etiology of the claimed sleep disorder.  The claims file, including a copy of this Remand, should be made available to and reviewed by the examiner.  The examiner should obtain a complete history of the Veteran's sleep-related complaints.

The examiner should either diagnose or rule out a sleep disorder.  In making this finding, the examiner should specifically address the November 2013VA Sleep medicine consult that indicated impressions of EDS and hypersomnia.  

If a sleep disorder is diagnosed, the examiner should then opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed sleep disorder had its onset in service or is otherwise related to the Veteran's military service.

In this regard, the examiner should note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the Veteran's assertions in any regard are discounted, the examiner(s) should clearly so state and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, readjudicate the claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and 

his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

